Citation Nr: 1500066	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991 and from October 1994 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had requested a hearing before the Board in his March 2010 substantive appeal (via a VA form 9).  The Veteran was scheduled for a hearing in October 2012; however, he cancelled the hearing request a few weeks prior to the scheduled hearing.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for bilateral hearing loss.  He was afforded a VA examination in March 2009.  In a November 2014 appellant brief, the Veteran's representative argues that the March 2009 VA examination is too old and that an "updated examination is long overdue."  The "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In a January 2010 VA treatment record, the Veteran reported that his hearing has decreased since the March 2009 VA examination.  In his March 2010 substantive appeal, the Veteran claims that he cannot hear the "majority of the time" and that it is very difficult "to keep up with a conversation."  He also stated that he cannot hear other vehicles while driving.  Therefore, based on these statements, VA is required to afford the Veteran a VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his bilateral hearing loss since April 2011.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature, extent and severity of his service-connected bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment. 

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




